UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4009



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDY GREENE,

                                              Defendant - Appellant.



         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-8009)


Submitted:   September 30, 2005        Decided:     November 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Megan J. Schueler,
Assistant Federal Public Defender, Jonathan D. Byrne, Appellate
Counsel, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, W. Chad Noel, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Randy Greene pled guilty to possession of methamphetamine

with intent to distribute, 21 U.S.C. § 841(a) (2000), and was

sentenced to a term of seventy-eight months imprisonment.                We

affirmed his sentence.       United States v. Greene, No. 04-4009, 2004

WL 2126766 (4th Cir. Sept. 24, 2004) (unpublished).            The Supreme

Court   subsequently    granted    certiorari,   vacated   this    court’s

judgment in light of United States v. Booker, 125 S. Ct. 738

(2005), and remanded Greene’s case to this court for further

proceedings.     For the reasons explained below, we affirm his

sentence.

            Greene’s sentence was imposed before Booker and its

predecessor, Blakely v. Washington, 542 U.S. 296 (2004), were

decided, and he did not raise objections to his sentence based on

the mandatory nature of the sentencing guidelines or the district

court’s application of sentencing enhancements based on facts he

did not admit.   Therefore, we review his sentence for plain error.

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).

            When Greene was arrested, law enforcement officers seized

methamphetamine, around fifty grams of marijuana, small amounts of

prescription drugs, and thirteen firearms from Greene’s home.

Greene made a statement in which he admitted selling 112 grams of

methamphetamine.     In his presentence interview with the probation

officer,    Greene   again   admitted   responsibility   for   these   drug


                                   - 2 -
quantities,     and   he     did      not   contest   the   district    court’s

determination    that      he   was    responsible    for   224.051    grams    of

marijuana equivalent, which gave him a base offense level of 26.

U.S. Sentencing Guidelines Manual § 2D1.1(c)(7) (2003). Greene did

contest the two-level enhancement for possession of a firearm

during the offense; however, the court overruled his objection and

applied the enhancement pursuant to USSG § 2D1.1(b)(1).                        The

resulting offense level was 28.             Greene was in criminal history

category I.   His guideline range was 78-97 months.

           Because      Greene        admitted    selling     112     grams     of

methamphetamine, a quantity that in itself is sufficient to support

the base offense level of 26 used by the district court, see USSG

§ 2D1.1(c)(7) (50-250 grams of methamphetamine), we conclude that

no Sixth Amendment violation occurred when the district court

adopted the base offense level recommended in the presentence

report.   Although Greene challenged the two-level enhancement for

possession of a firearm, elimination of the enhancement would only

reduce the guideline range to 63-78 months.             Greene’s sentence of

seventy-eight months imprisonment is thus within the range that

would apply based only on facts that he admitted.               Consequently,

the sentence imposed did not violate the Sixth Amendment.                United

States v. Evans, 416 F.3d 298, 300-01 (4th Cir. 2005).*


     *
      Greene does not claim that the district court erred in
applying the guidelines as mandatory. In any event, the record
does not reveal any nonspeculative basis for concluding that the

                                        - 3 -
          Accordingly,   we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




district court would have imposed a lower sentence under an
advisory guideline scheme. See United States v. White, 405 F.3d
208, 223 (4th Cir. 2005).

                                - 4 -